DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitations of “the second attachment element”, on lines 4 and 6, and “the longitudinal direction” on lines 6-7; there is insufficient antecedent basis for these limitations in the claim. In order to overcome the rejection, it is suggested claim 11 depend from claim 10 (instead of claim 1, as it currently does), and the word “the” before the word “longitudinal” be deleted and replaced with the word “a”. 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen et al. (US Patent No. 4,024,588), as disclosed in the IDS dated 08/05/2020, hereinafter Janssen.
Regarding claim 1, Janssen discloses a prosthesis for implantation into a living body, illustrated in Figures 1 and 5, comprising a first prosthesis member (2) comprising a socket member (11), a second prosthesis member (1) comprising a head member (3), wherein the head member (3) is at least partially composed as a permanent magnet and the socket member (11) is at least partially composed of a magnetic material, and/or the socket member (11) and the head member (3) are both at least partially composed as a permanent magnet (Column 3, Lines 5-9, 14-20, 41-44 & 50-53),wherein the socket member (11) comprises a recess comprising a concavely contoured contact surface (10) on a surface side coupleable with the head member, wherein the head member (3) comprises a projection comprising a convexly contoured contact surface (surface of head 3) on a surface side coupleable with the socket member, wherein the convexly contoured contact surface (3) is adapted to the concavely contoured contact surface (10) such that the head member (3) is coupleable in a rotatably jointed manner to the socket member (11) as a ball/ball-socket joint, illustrated in Figure 1 (Column 3, Lines 19-20 & 35-36), wherein the convexly contoured contact surface (3/34) is configured for performing a generally slip-fee rolling motion on the concavely contoured contact surface (10/37) in reaction to a change of an angle between the first and the second prosthesis members (2 & 1, respectively), and the convexly contoured contact surface can be shifted across the concavely contoured contact surface within a shifting area (10/37), illustrated in Figures 1 and 5 (Column 5, Lines 16-39).
Regarding claim 2, Janssen discloses the prosthesis of claim 1, wherein the socket member (11/31) comprises at least one outer holding member (OHM) at an edge of the concavely contoured contact surface (10/37), such as to limit a rolling/shifting motion of the head member towards the edge of the concavely contoured contact surface, illustrated in Figures 1, 5 and modified figures 1 and 5, below.

    PNG
    media_image1.png
    365
    509
    media_image1.png
    Greyscale

Regarding claim 3, Janssen discloses the prosthesis of claim 1, wherein the concavely contoured contact surface (10/37) has a larger radius than the convexly contoured contact surface (3/34), illustrated in Figures 3 and 5 (Column 5, Lines 58-61 & Column 6, Lines 28-31).
Regarding claim 8, Janssen discloses the prosthesis of claim 1, wherein the convexly contoured contact surface (3/43) is generally globular shaped, illustrated in Figures 1 and 5 (Column 5, Lines 16-17).
Regarding claim 10, Janssen discloses the prosthesis according to claim 1, further comprising a first attachment element (12) on the first prosthesis member (2) for attaching the first prosthesis member (2) to a first bone structure, wherein the socket member (11) is connected to the first attachment element (12), a second attachment element (5) on the second prosthesis member (1) for attaching the second prosthesis member (1) to a second bone structure, wherein the head member (3) is connectable to the second attachment element (5), illustrated in Figure 1 (Column 3, Lines 9-13 & 32-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen as applied to claim 1 above, and in view of Hansell et al. (US PG Pub. 2012/0290093), hereinafter Hansell.
Regarding claims 4, 5 and 12, Janssen discloses the prosthesis of claim 1, but does not specifically teach the socket member comprises at least one inner holding member, formed of a projection comprising a concavely contoured reception surface, within a central region of the shifting area.
	However, Hansell teaches a prosthesis, in the same field of endeavor, comprising a socket member (2) comprising at least one inner holding member (35), formed of a projection comprising a concavely contoured reception surface (38), within a central region of the concavely contoured shifting area (31), illustrated in Figure 3 ([0050], Lines 6-15). The inner holding member/mechanical stop allows for constraints on the degree of movement of the prosthesis ([0051], Lines 1-3).
	In view of the teachings of Hansell, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention for the socket member, of the prosthesis of Janssen, to comprise at least one inner holding member, formed of a projection comprising a concavely contoured reception surface such that the convexly contoured contact surface of the head member is receivable within the concavely contoured reception surface, within a central region of the shifting area, in order to allow for constraints on the degree of movement of the prosthesis, as taught by Hansell, such that there would be limited rolling/shifting motion of the head member within the shifting area.
Regarding claim 6, Janssen in view of Hansell disclose the prosthesis of claim 4, wherein Hansell further teaches a height of the at least one inner holding member (i.e. the height at the center/apex of the concave shape of holding member 35) is less than a height of an outer holding member (33), illustrated in Figure 3; the holding members/mechanical stops allow for constraints on the degree of different movements of the prosthesis ([0039], Lines 19-22 & [0051], Lines 1-3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen.
Regarding claim 7, Janssen discloses the prosthesis of claim 1, and though it is not specifically disclosed that the concavely contoured contact surface (10) comprises an inner planar area, Janssen does state that the “depth, angular extension and curvature of the concave portion 10…is selected subject to the respective joint of the body which is to be replaced” (Column 3, Lines 37-40).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filling date of the invention, to determine an appropriate curvature shape/form for the concavely contoured contact surface, including having an inner planar area, based on the intended use of/respective joint of the body which is to be replaced by the prosthesis.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen as applied to claim 8 above, and in view of Roche et al. (US PG Pub. 2010/0234959), hereinafter Roche.
Regarding claim 9, Janssen discloses the prosthesis of claim 8, but does not specifically teach an additional separate spherical member fixated on the convexly contoured contact surface.
	However, Roche teaches a prosthesis (200), in the same field of endeavor, comprising a head member (210) having a convexly contoured contact surface (215), and an additional separate spherical member (240) fixated on the convexly contoured contact surface (215), illustrated in Figures 2A-2C; the additional separate spherical member (240) alters the direction of induced motion at varying positons of the joint being reconstructed, and can allow for different types of motion to be induced ([0033], Lines 11-13 & [0034], Lines 4-10).
	In view of the teachings of Roche, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention for the convexly contoured contact surface, of the prosthesis of Janssen, to comprise an additional separate spherical member fixated on the convexly contoured contact surface, in order to be able to induce different types of motion and alter the direction of induced motion at varying positons of the joint being reconstructed.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen as applied to claim 1 above, and in view of Goodman (US Patent No. 9,561,111).
Regarding claim 11, Janssen discloses the prosthesis according to claim 1, but does not specifically teach the second prosthesis member comprising an axial joint rotatably coupling the head member with a second attachment element.
	However, Goodman teaches a prosthesis system, illustrated in Figure 1, in the same field of endeavor, comprising a prosthesis member (100) comprising a head (110), an axial joint (130) and an attachment element (140/150), wherein the axial joint (130) rotatably couples the head (110) with the attachment element (140/150), such that the head is rotatable relative to the attachment member at least in the longitudinal direction, illustrated in Figure 1 (Column 6, Lines 8-15). The axial joint allows for a center of movement generally within a volume defined by the head of a normal/natural humerus, thereby providing a more natural motion/range of motion and reduces the propensity for, if not the occurrence of, dislocations after surgery (Column 2, Lines 54-65 & Column 3, Lines ).
In view of the teachings of Goodman, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention for the second prosthesis member, of the prosthesis of Janssen, to comprise an axial joint, to rotatably connecting the head member to the second attachment element such that the head is rotatable relative to the second attachment member at least in the longitudinal direction; the axial joint allowing for a center of movement generally within a volume defined by the natural head of a humerus, thereby providing a more natural motion/range of motion and reducing the propensity for, if not the occurrence of, dislocations after surgery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774